
	

113 HR 4541 IH: Skills Gap Strategy Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4541
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Cartwright (for himself, Mr. Fitzpatrick, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Labor to develop a strategy report to address the skills gap by
			 providing recommendations to increase on-the-job training and
			 apprenticeship opportunities, increase employer participation in education
			 and workforce training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Skills Gap Strategy Act of 2014.
		2.Strategy report
			(a)Strategy report requiredThe Secretary shall develop and submit to Congress a strategy report to address the skills gap by
			 providing analysis and recommendations to increase on-the-job training and
			 apprenticeship opportunities and increase employer participation in
			 education and workforce training.
			(b)Goals of the strategy reportThe strategy report required by subsection (a) shall include specific recommendations to achieve
			 the following goals:
				(1)To increase the aggregate number of employers and employees participating in on-the-job training
			 and apprenticeships.
				(2)To determine ways in which the Department of Labor can increase employer outreach to encourage new
			 and expanded employer participation in education and workforce training.
				(3)To identify and prioritize industry-recognized postsecondary credentials that are nationally
			 portable and aligned with in-demand occupations in industries such as
			 construction, manufacturing, and others that are emerging.
				(4)To determine ways in which the Department of Labor can better address the skills gap by maximizing
			 existing resources, programs, and personnel.
				(c)Analysis requiredAs part of the strategy report under subsection (a), the Secretary shall, at a minimum, include the
			 following:
				(1)A comparison of United States on-the-job training and apprenticeship policies and strategies with
			 the policies and strategies of other countries where employers play a
			 larger role in education and workforce training.
				(2)An assessment of the Department of Labor’s Registered Apprenticeship program to determine how it
			 can be better utilized to appeal to more industries and to boost the goals
			 described in subsection (b).
				(3)An evaluation of any existing or potential opportunities within the Department of Labor to refocus
			 or repurpose resources and personnel to better support on-the-job training
			 and apprenticeship goals.
				(4)An analysis of the specific barriers preventing the domestic workforce from acquiring the skills
			 desired by domestic employers, including an assessment of opportunities to
			 reduce those barriers by—
					(A)improving coordination between Federal agencies that administer employment and training programs;
			 and
					(B)modifying Federal employment and training programs to enable States to better utilize Federal
			 employment and training funds.
					(d)RecommendationsThe Secretary shall include in the skills gap strategy report required under subsection (a)
			 recommendations for achieving the goals included in the strategy pursuant
			 to subsection (b). Such recommendations may include proposals as follows:
				(1)Actions that may be taken by the Federal Government, Congress, State, local and territorial
			 governments, the private sector, universities, industry associations, and
			 other stakeholders to improve policies, coordination, and interaction
			 between such entities, including strategies and best practices to—
					(A)boost public-private partnerships and employer-led partnerships; and
					(B)help establish regional industry partnerships.
					(2)Adoption of strategies that have been implemented and proven successful in key industries and
			 regions in the United States and in other countries.
				(3)In coordination with the Secretary of Commerce and the Secretary of Education, develop plans that
			 identify strategies—
					(A)for increased employer participation in career and technical education;
					(B)to better align career and technical education curriculums and programs with fast growing industry
			 sectors;
					(C)to encourage more pre-apprenticeship and college credit courses in secondary schools;
					(D)to improve school-to-work transitions and connections; and
					(E)to assist employers in partnering with K–12 schools, community colleges, and service providers.
					(e)Submittal of strategy reportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress the strategy report developed under this section.
			(f)ImplementationThe Secretary may implement the recommendations under subsection (d) as the Secretary determines
			 appropriate, if otherwise permitted under law.
			3.DefinitionsIn this Act:
			(1)Industry recognizedThe term industry-recognized, as used with respect to a credential, means a credential that—
				(A)is sought or accepted by employers within the industry sector involved as recognized, preferred, or
			 required for recruitment, screening, hiring, or advancement;
				(B)is endorsed by a recognized trade or professional association or organization, representing a
			 significant part of the industry sector; and
				(C)is a nationally portable credential that is sought or accepted across multiple States, as described
			 in subparagraph (A).
				(2)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized credential for postsecondary training, a
			 certificate that meets the requirements of subparagraphs (A) and (C) of
			 paragraph (1) for postsecondary training, a certificate of completion of a
			 postsecondary apprenticeship through a program described in section
			 122(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2842(a)(2)(B)), or an associate degree or baccalaureate degree awarded by
			 an institution of higher education (as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a))).
			(3)SecretaryThe term Secretary means the Secretary of Labor.
			(4)Skills gapThe term skills gap refers to the difference, or gap, between the current supply of labor and skills of the workforce
			 and that which is desired by employers.
			
